Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocken (GB 467125 A).
For claim 1, Hocken discloses a walkway (as shown in Fig. 1 and discussed on page 1, lines 13-21) for an aviary (a fowl-house c), the walkway comprising: a ramp (Figs. 1-2: h), having a ramp surface (at an upper plane of the ramp h), and having a ramp positioning member (Figs. 1-2: hooks n) extending below the ramp (as shown in Figs. 1-2); and at least one support (Figs. 1-2: horizontal bottom d, fulcrum bar e) coupled to the aviary and disposed below the ramp to position the ramp surface at an angle less than vertical (as shown in Fig. 1), wherein the at least one support is configured to fix the ramp from horizontal movement (as discussed on page 2, line 38-40); wherein the ramp positioning member is configured to couple with the at least one support (as discussed on page 2, lines 68-71) and further wherein the ramp positioning member allows uncoupling of the ramp with respect to the at least one support by movement of the ramp in a vertical direction when the ramp surface is positioned at an angle less than vertical (the walkway is capable of pivoting movement and uncoupling of the ramp h via removal of the fulcrum bar e from the hooks n).  
For claim 2, Hocken discloses the walkway of claim 1, wherein the ramp positioning member (Figs. 1-2: hooks n) is a lip extending from a bottom side of the ramp (as shown in Figs. 1-2: the ramp positioning member n is curved downward and extends from a bottom side of the ramp h).  
For clam 4, Hocken discloses the walkway of claim 1, wherein the ramp positioning member (Figs. 1-2: hooks n) is disposed on a first side of the ramp (on a bottom side of the ramp h as shown in Figs. 1-2).  
For clam 5, Hocken discloses the walkway of claim 4, wherein the at least one support (Figs. 1-2: horizontal bottom d, fulcrum bar e) includes a second ramp positioning member (holes i and locking rod j) disposed on a second side of the ramp (on the top side of the ramp h as discussed on page 2, lines 83-88).  
For claim 6, Hocken discloses the d, fulcrum bar e) comprises a plurality of supports (Figs. 1-2: horizontal bottom d, fulcrum bar e) each disposed below the ramp and further wherein each of the plurality of supports includes a support positioning member (Figs. 1-2 show horizontal bottom d being supported at the lower connecting piece f, and fulcrum bar e spaced with washers o).   
For claim 7, Hocken discloses the walkway of claim 1, wherein the ramp (Figs. 1-2: h) is solid (as shown in Fig. 1 and as discussed on page 2, lines 59-60).  
For claim 8, Hocken discloses the walkway of claim 7, wherein the ramp (Figs. 1-2: h) has an upper surface, and further wherein said upper surface is configured with ridges and valleys (as shown in Fig. 1 and as discussed on page 2, lines 59-62: transverse rungs k are ridges and in between the rungs form valleys).  
For claim 9, Hocken discloses the walkway of claim 7, wherein the ramp (Figs. 1-2: h) is configured to create air turbulence (as shown in Fig. 1: where air turbulence occurs when passing over and across transverse rungs k).  
For claim 10, Hocken discloses the walkway of claim 7, wherein the ramp (Figs. 1-2: h) is metal (as discussed on page 2, lines 102-104).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park Yu Hyun (KR 20140023622 A) and Park Yu Hyun (KR 20150098479 A) show a walkway (27) for an multi-level aviary; and Broadfoot (U.S. Patent No. 2,078,593) shows a walkway for an aviary having a ramp (43) and a ramp positioning member (53). 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to show or render obvious at least one support coupled to an aviary, “wherein the ramp positioning member is a lip extending from a bottom side of the ramp, wherein the at least one support includes a support positioning member, wherein the support positioning member is a slot configured to receive the lip”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643